ORIGINAt                                                  10/13/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 20-0484


                                        OP 20-0484

                                                                             FILED
 DAVION JONES,
                                                                              OCT 1 3 2020
                                                                           Bowen Cire.enw.:_,00
              Petitioner,                                                Clerk of Strprr--,,- ,?
                                                                            SN-sto ro'           -


       v.                                                           ORDER

 PETER BLUDWORTH, Warden,

              Respondent.



       Representing himself, Davion Jones petitions this Court for habeas corpus relief,
indicating that his sentence is illegal because it is longer than the law allows. He explains
that he was sentenced on October 31, 2016, to the Department of Corrections(DOC)for
five years, ten months, and fifteen days. Jones contends that the ten months and fifteen
days exceed the five-year, maximum sentence for a DOC commitment. He requests that
this Court adjust his illegal sentence and make the additional time as a suspended sentence
so he can have a discharge date in October 2021, instead of August 11, 2022. Jones did
not include any attachments, and it appears that he did not serve the Attorney General for
the State of Montana.
       We obtained copies of the charging documents and final judgment from the Eighth
Judicial District Court, Cascade County. In March 2016, the State charged Jones with
felony criminal endangerment, misderneanor criminal mischief, and misdemeanor
disorderly conduct. Jones entered into a plea agreement by which he pled guilty to criminal
endangerment in exchange for dismissal of the two rnisdemeanors. On October 31,2016,
Jones appeared with counsel for sentencing in the District Court. On the felony conviction,
the District Court stated in its Sentencing Order and Judgment:
       The Defendant is committed to the Department of Corrections for a
       period of 5 yrs, 10 months, 15 days, through April 14, 2022, with a
       recommendation for the Pine Hills Adult Vocational Treatment
       Facility, to run concurrent to the sentence he receives in Cause No.
       CDJ-15-091.

Sentencing Order and Judgment, at 1 (Mont. Eighth Judicial Dist. Ct. Oct. 31, 2016).
(Emphasis in original). Jones did not appeal.
       Jones's sentence is not illegal. Jones's argument references the Montana sentencing
statute requiring the suspension of all but the first five years for a DOC commitment. See
§ 46-18-201(3)(a)(iv)(A), MCA (2015). This statute, however, does not apply to Jones's
sentence because Jones also had a Youth Court matter, Cause No. CDJ-15-091. The
appropriate sentencing statute states:
       Whenever a person has been found guilty of an offense upon a verdict of
       guilty or a plea of guilty or nolo contendere, a sentencing judge may impose
       a sentence that may include:


       commitment of:


       a youth transferred to district court under 41-5-206 and found guilty in the
       district court of an offense enumerated in 41-5-206 to the department of
       corrections for a period determined by the court for placement in an
       appropriate correctional facility or program[.]

Section 46-18-201(3)(a)(iv)(B), MCA (2015). The court may impose a sentence which is
any combination of §§ 46-18-201(2) and 46-18-201(3)(a)(i) through (3)(a)(vii). Section
46-18-201(3)(a)(viii), MCA(2015). See also State v. Strong,2009 MT 65,¶ 22,349 Mont.
417,203 P.3d 848(This Court held that a district court has•the authority to sentence a youth
"with the possibility of a DOC comrnitment in a variety of settings ....").
       The District Court imposed a valid sentence under Montana statutes. Jones has not
demonstrated that he has an invalid sentence nor is he entitled to a sentence recalculation
by the DOC. He is not entitled to habeas corpus relief. Section 46-22-101(1), MCA.
Therefore,
      IT IS ORDERED that Jones's Petition for a Writ ofHabeas Corpus is DENIED.



                                             2
      The Clerk ofthe Suprerne Court is directed to provide a copy ofthis Order to counsel
of record along with a copy ofJones's filed Petition and to Davion Jones personally.
      DATED this /344 day of October. 2020.




                                                               Justices




                                            3